Warner, J.
The error assigned to the judgment of the Court below, in this case, is the granting a new trial. From an examination of the evidence contained in the record, we do not think that there was such an executory contract shown, made with *32the intention and for the purpose of aiding and encouraging the rebellion as made it illegal and void; the intention and purpose of the contracting parties in relation to the tobacco was to aid and benefit themselves, and not to aid and encourage the rebellion ; and that the Court below erred in granting a new trial on that ground.
There was sufficient evidence in the record to sustain the verdict of the jury.
Let the judgment*of the Court below be reversed.